OPINION OF THE COURT
NYGAARD, Circuit Judge.
The issue in this appeal is whether a copy of a court order, submitted in an attempt to establish the finality of a Florida custody order, was properly admitted into evidence during the trial of Christopher Barton for concealing a material fact from a government agency. The Territorial Court admitted the copy into evidence and, based entirely on the admitted copy, a jury convicted Barton. On appeal, the Appellate Division of the District Court (consisting of three District judges) reversed and vacated the sentence. We agree substantially with the Appellate Division’s opinion that the copy was not admissible under any relevant Federal Rule of Evidence. Accordingly, we will affirm the Appellate Division’s order vacating Barton’s conviction.